Action brought by plaintiff-wife to recover damages for malpractice, and by the plaintiff-husband to recover damages for the loss of his wife’s services. Plaintiffs appeal from an order sustaining a ruling made upon an examination before trial of one of the appellants. The ruling was apparently *954based upon the ground that the defendant being examined could not testify to anything that he observed but could testify only to what he himself did. The order in part directed that the objections to certain questions by the defendant Harrington’s attorney be sustained. Appeal dismissed, with one bill of ten dollars costs and disbursements, upon the ground that the order is not appealable. (Brown v. Cadmus Holding Corp., 238 App. Div. 867; Bernstock v. Paramount Beauty Shoppe, Inc., 257 id. 1004, and Stephansen v. County of Westchester, Id. 1050.) The appellant might obtain relief, if so advised, by applying to Special Term to resettle the order so as to remove all ambiguity therefrom. Lazansky P. J., Hagarty, Carswell, Adel and Close, JJ., concur.